STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.    2021    KW   1568

VERSUS


THEODORE        SMITH                                               FEBRUARY          25,   2022




In   Re:         Theodore         Smith,                 for                                  22nd
                                          applying             supervisory       writs,

                 Judicial         District  Court,       Parish          St.                   No.
                                                                   of
                                                                                Tammany,
                 220, 022.




BEFORE:         WHIPPLE,       C. J.,      PENZATO AND   HESTER,   JJ.


        WRIT    DENIED.


                                                VGW
                                                AHP

                                                 CHH




COURT      OF APPEAL,        FIRST   CIRCUIT




        DEPUT         LERK   OF    COURT

                FOR    THE   COURT